Citation Nr: 1024604	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  07-37 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a total disability rating for compensation based 
upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1964 to December 1968 
and from December 1973 to April 1975.

This matter comes before the Board of Veterans' Appeals (Board) 
from a May 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the Veteran's claim 
of entitlement to a TDIU rating.  In April 2010, the Veteran was 
afforded a Travel Board hearing at the RO before the undersigned 
Veterans Law Judge.  At that hearing, the Veteran submitted 
additional evidence to the Board, accompanied by a waiver of RO 
consideration.


FINDING OF FACT

The evidence of record is at least in equipoise as to whether the 
Veteran is unable to secure and follow substantially gainful 
employment as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU have been met.  38 
U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.16 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran, in written statements and testimony before the 
Board, asserts that he is unable to obtain or maintain 
substantially gainful employment as a result of his service-
connected posttraumatic stress disorder (PTSD), and low back and 
right leg disabilities.  

Total disability will be considered to exist where there is 
impairment of mind or body sufficient to render it impossible for 
the average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340 (2009).  Substantially gainful employment is 
work that is more than marginal, which permits the individual to 
earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Total disability ratings for compensation may be assigned where 
the schedular rating is less than total when the disabled person 
is unable to secure or follow a substantially gainful occupation 
as a result of service-connected disability or disabilities, 
provided that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more, and if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 percent 
or more.  38 C.F.R. § 4.16 (2009).  If the schedular rating is 
less than 100 percent, the issue of unemployability must be 
determined without regard to the advancing age of the Veteran.  
38 C.F.R. §§ 3.341(a); 4.19 (2009).  Factors to be considered are 
the Veteran's education, employment history, and vocational 
attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

The Veteran is service connected for PTSD, rated as 50 percent 
disabling; low back and right leg disabilities (residuals of a 
low back injury with degenerative disc disease and degenerative 
joint disease with accompanying right lower extremity 
radiculopathy), each rated as 40 percent disabling; and athlete's 
foot, rated as 0 percent disabling.  His total combined 
disability rating is 80 percent.  Thus, the percentage criteria 
of 38 C.F.R. § 4.16(a) are met.  The remaining question therefore 
is whether the Veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disability.  

The record shows that the Veteran's has a high school education.  
Following his discharge from service, he worked as a truck driver 
and then as a driver for a chartered bus company.  The Veteran 
testified at his April 2010 Travel Board hearing that he was last 
employed in July 2007 and was currently receiving Social Security 
Administration (SSA) disability benefits due to his service-
connected PTSD and low back and right leg disabilities.  
Specifically, the Veteran indicated that he was no longer able to 
"perform the work for loading and unloading the baggage on the 
bus" due his low back and right leg disabilities, which had 
worsened to the point that he required a cane to ambulate and was 
unable to lift more than five pounds.  The Veteran also stated 
that his PTSD symptoms had contributed to his loss of employment 
by making it increasingly difficult for him to cope with the 
passengers that he had been hired to drive around.  He added that 
he had been forced to relinquish his commercial driver's license 
due to the medication that he took for his service-connected 
disabilities.  Additionally, the Veteran and his wife stated that 
those disabilities prevented him from engaging in recreational 
activities that he once enjoyed and that he required assistance 
to perform household chores and daily living activities. 

Although the Veteran testified at the Travel Board hearing that 
he was working full-time up until July 2007, VA medical records 
dated prior to that date reveal that he was only employed on a 
part-time basis.  Specifically, a report of VA examination 
conducted in February 2006 expressly indicated he could no longer 
work full time as a bus driver due to his low back disability and 
accompanying right leg radiculopathy.  That VA examination report 
also noted that while the Veteran's symptoms were constant in 
nature, he experienced incapacitating episodes of severe back 
pain approximately three to four times per month.  Physical 
examination of the Veteran's lumbar spine revealed muscle spasms 
in his right thoracic region and painful, limited motion that was 
exacerbated on repetition.  No additional functional loss due to 
lack of endurance, instability, or incoordination was shown.  The 
Veteran also underwent a neurological examination in February 
2006 that revealed sensory, reflex, and motor deficiencies in his 
right lower extremity.  

Based on the results of both the orthopedic and neurological 
examinations, the Veteran was diagnosed with lumbar degenerative 
joint disease with S1 radiculopathy that affected his right lower 
extremity.  The VA orthopedic examiner concluded that the Veteran 
would have difficulty performing work that was not part-time and 
sedentary in nature.  Additionally, the VA neurological examiner 
stressed that the Veteran's part-time employment would need to be 
"extremely flexible" in order to allow him "to change position 
on a frequent basis from sitting to standing."

In addition to the above examinations, the Veteran was afforded a 
VA psychiatric examination in February 2006 in which he was 
diagnosed with PTSD based upon his in-service combat experiences.  
He also was found to meet the diagnostic criteria for bipolar 
disorder and secondary alcohol abuse.  The VA examiner noted that 
the Veteran required ongoing outpatient treatment and medication 
for his mental disorders and assigned him a Global Assessment and 
Functioning (GAF) score of 55, which reflected moderate social 
and occupational impairment.  Nevertheless, the VA examiner 
concluded that there was "no psychological reason why the 
Veteran could not work."  Significantly, however, the VA 
examiner did not provide a rationale for that opinion apart from 
noting that the Veteran was still employed on a part-time basis.

The record thereafter shows that the Veteran has continued to 
require ongoing VA outpatient treatment and medication for his 
PTSD and low back and right leg disabilities.  A September 2008 
written statement from the Veteran's former employer indicated 
that he had stopped working in July 2007 due to severe back pain.

The Veteran was afforded a follow-up VA examination in October 
2008 in which he reported that his low back and right leg 
problems had their onset in service when he was injured in a 
landmine explosion in Vietnam.  Significantly, the Veteran 
indicated that his symptoms had progressively worsened over the 
last six to eight years and that he was currently experiencing 
constant low back pain that radiated down to his right lower 
extremity and was accompanied by a burning sensation.  He 
reported that he was unable to stand for more than 30 minutes or 
sit for more than 15 to 20 minutes due to his low back and right 
leg disabilities.  Additionally, the Veteran stated that he used 
a cane intermittently.  

On physical examination, the Veteran displayed an antalgic gait 
and had difficulty walking on his toes and heels.  Tenderness and 
muscle spasm were detected on the right side of his lumbar spine 
and across his sacroiliac joints, bilaterally.  The Veteran also 
exhibited decreased ranges of motion due to pain.  However, no 
additional limitation of motion was shown on repetition that 
would indicate functional loss due to weakness, impaired 
endurance, incoordination, or instability.  Neurological testing 
revealed diminished reflexes and sensory impairment.  X-rays were 
consistent with diagnoses of diffuse osteoarthritis and 
degenerative disc disease of the lumbar spine with chronic 
radicular findings on right side in a L5 distribution, but no 
evidence of acute radiculopathy.  

Based on the results of the examination and a review of the 
claims folder, the VA examiner concluded that the Veteran would 
not be able to work in his usual occupation as a bus driver as 
that position required him to lift heavy luggage and sit for 
prolonged periods of time.  The examiner did opine that the 
Veteran would be able to work "in a sedentary position with 
frequent position changes," but declined to offer specific 
examples of jobs the Veteran could perform.

On a contemporaneous VA psychiatric examination, the Veteran 
reported that he currently suffered from anxiety, nightmares, 
social withdrawal, anger, and irritability that were related to 
his service-connected PTSD.  He also reported bouts of depression 
and hypomania that were linked to his bipolar disorder, but 
denied any history of suicidal ideation or auditory or visual 
hallucinations.  It was noted that the Veteran had experienced 
"problems with his temper" while working as a bus driver.  
However, he denied that he had been fired due to mental health 
problems.

On mental status examination, the Veteran displayed an irritable 
mood and a flattened, restricted, guarded, but superficially 
polite affect.  Although he performed well on a written 
examination used to diagnose dementia, he had difficulty 
concentrating throughout the entire examination and demonstrated 
impairment in terms of short-and long-term memory and judgment.  

After completing the examination and reviewing the Veteran's 
claims folder, the VA psychiatric examiner diagnosed him with 
chronic, moderate PTSD and bipolar disorder and assigned him a 
GAF score of 52, reflecting moderate to severe occupational and 
social impairment.  The VA examiner then opined that, due to his 
PTSD symptoms, particularly his anger management problems, the 
Veteran "would be employable only in a limited setting in which 
he had no contact with the public and loose supervision."  

An evaluation of the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility and 
weight to be attached to such opinions are within the province of 
the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 
(1993); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Greater 
weight may be placed on one physician's opinion over another 
depending on factors such as reasoning employed by the physicians 
and whether or not and the extent to which they reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).  The probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualifications and 
analytical findings, and the probative weight of a medical 
opinion may be reduced if the examiner fails to explain the basis 
for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board recognizes that the February 2006 VA psychiatric 
examiner opined that there was no psychological reason why the 
Veteran could not work.  However, that VA examiner's opinion was 
not supported by an adequate rationale and is thus of limited 
probative weight.  Sklar v. Brown, 5 Vet. App. 140 (1993).  
Indeed, the only reason that VA examiner gave for her opinion was 
that the Veteran was still employed part-time, which is no longer 
the case.  

The Board finds more probative the opinions of the February 2006 
VA orthopedic and neurological examiners and the October 2008 VA 
examiners, who indicated that the Veteran's service-connected 
PTSD and low back and right leg disabilities were all productive 
of significant occupational impairment.  Those VA opinions were 
based on the examiners' thorough and detailed examination of 
claims folder and supported by rationales that took into account 
the Veteran's lay statements and the clinical evidence of record.  
Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing 
the probative value of a medical opinion include the physician's 
access to the claims folder and the Veteran's history, and the 
thoroughness and detail of the opinion). 

Based on a careful review of the evidence of record, the Board 
finds that the Veteran's service-connected low back and right leg 
disabilities and PTSD collectively preclude him from obtaining or 
performing work that would permit him to earn a living wage.  
Moore v. Derwinski, 1 Vet. App. 356 (1991).  

The Board recognizes that the February 2006 and October 2008 VA 
examiners who assessed the Veteran's low back and right leg 
disabilities opined that neither of those disabilities would 
necessarily preclude employment in a sedentary job in which he 
could frequently change physical positions.  Additionally, the 
Board is cognizant of the October 2008 VA psychiatric examiner's 
determination that, despite the Veteran's PTSD symptoms, he would 
still be employable in a job in which he had no contact with the 
public and loose supervision.  Nevertheless, the Board considers 
it significant that, while each of the above VA examiners has 
addressed the impact of a particular service-connected disability 
on the Veteran's ability to work, none has opined as to whether 
his service-connected disabilities collectively prevent him from 
obtaining and maintaining gainful employment.

Similarly, while mindful that the Veteran has been assigned GAF 
scores indicating that his occupational and social impairment is 
in the moderate to severe range, the Board considers it 
significant that those scores only reflect the level of 
impairment attributable to his psychiatric symptoms and do not 
appear to consider the overall impact of his service-connected 
disabilities.

In light of the Veteran's level of education, his long history of 
employment in positions (truck driver, charter bus driver) that 
required significant lifting and interacting with the public, and 
the lack of evidence of any vocational training or experience in 
a field that requires neither physical exertion nor social 
contact, the Board is unable to determine any substantially 
gainful occupation that the Veteran would be able to follow when 
his service-connected low back and right leg disabilities and 
PTSD are jointly taken into account.  Ferraro v. Derwinski, 1 
Vet. App. 326 (1991).  Indeed, when considering the collective 
limitations noted by the aforementioned VA examiners, the Veteran 
would appear to be incapable of obtaining or maintaining gainful 
employment.  

Additionally, the Board observes that the February 2006 VA 
examiner concluded that the Veteran could only work part-time in 
an "extremely flexible environment" due to his service-
connected disabilities.  That VA examiner's assessment suggests 
that, even before the Veteran stopped working completely in July 
2007, he was unable to perform more than marginal work that would 
enable him to earn a living wage.  Moore v. Derwinski, 1 Vet. 
App. 356 (1991).  Moreover, the record reflects that, since the 
Veteran became unemployed and began receiving SSA disability 
benefits, his service-connected orthopedic, neurological, and 
psychiatric disabilities have demonstrably worsened to the point 
that he requires a cane to walk, is unable to lift more than five 
pounds, and exhibits marked social withdrawal tendencies as well 
as anger control problems and cognitive impairment, all of which 
appear to prevent him from obtaining or maintaining gainful 
employment.  Furthermore, the Veteran and his wife have provided 
competent testimony that his service-connected disabilities 
collectively limit his ability to engage in recreational 
activities or perform daily living activities without assistance.  
Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007) (where a 
condition may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
that is medical in nature and is capable of lay observation).  
Their lay testimony, which is consistent with the other evidence 
of record and which the Board therefore considers credible, 
supports a finding that the Veteran's service-connected 
disabilities overall are productive of severe social and 
occupational impairment that renders him permanently and totally 
unable to work.

Accordingly, considering the Veteran's apparent unemployability 
based upon his service-connected disabilities, the Board finds 
that a TDIU rating is warranted in this case.  The evidence shows 
that it is at least as likely as not that the Veteran is unable 
to secure or follow a substantially gainful occupation by reason 
of his service-connected disabilities.  Therefore, entitlement to 
TDIU is granted.  All reasonable doubt has been resolved in favor 
of the Veteran in making this decision.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to a total disability rating for compensation based 
upon individual unemployability is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


